The opinion of the Court was delivered by
Moses, C. J.
James Blackwell died intestate, and letters of administration on his estate were in due form granted to the appellant, Landon Tucker, Avho, with the decedent in his lifetime, was seized of equal undivided moieties in three certain tracts of land, which, under an order on a bill filed in 1858 by the respondents, (with two other of the children, since deceased,) his heirs at law and distributees, were sold for partition on the 30th day of December, 1860. Appellant here was a party defendant in the same proceeding, and purchased the said parcels of land at the sale by the Commissioner in Equity for the sum of $7,525, executing his bond on the same day, payable with interest from date in two equal annual instalments. On the day of its execution the bond was credited with $263.16, and on July 6, 1863, the following entry was endorsed: “Received $4,293, one-half of the bond.” The payment last made was in Confederate treasury bonds. The present complaint, (by the heirs at law and distributees of the said Jame Blackwell against the said Landon Tucker,) after stating the facts above recited, charges that prior to July, 1863, the appellant had applied to the said Susan Blackwell, one of the plaintiffs, the widow of the intestate and the mother of her co-plaintiffs, to receive Confederate bonds in payment, and that she had “ peremptorily declined to do so.” It prays that payment “on the said bond be declared illegal, invalid and fraudulent; that the bond may be set up against the defendant and the statutory lien on the lands enforced.” The case was sent to a Referee to take and report the evidence, and, as the Circuit Judge granted the full relief prayed, we are to assume that the facts upon which it was claimed, in his judgment, must have been well sustained by the testimony. Our examination of it leads us to the same conclusion which he reached in regard to it.
It is first objected that “ the plaintiffs are neither pajmes nor assignees of the bond, nor entitled to receive the proceeds when collected, the defendant being entitled to one-half.” If the instrument is not made payable to them, it is to the Commissioner,’who, as to one-half the amount it was intended to secure, stands to them in the relation of a trustee. They have a direct and exclusive interest in so much of the bond as is substituted for their right and title in the lands which it represents.
*400The remaining exception affirms the payment to the Commissioner of the Confederate treasury bonds and his acceptance of them as a full and complete discharge of the appellant from his obligation. This assumes that the payment was made in good faith, and must, therefore, have its intended effect, when the complaint proceeds upon such fraud and imposition on the part of the obligor as, in the view of the plaintiffs, vitiates the transaction and deprives it of all efficacy and validity. To say nothing of the character of the paper tendered, which, according to Horn vs. Lockhart, (17 Wall., 580,) having been issued “for the avowed purpose of raising funds to prosecute the war then waged by the Confederate States against the government of the United States,” may render doubtful their sufficiency as a consideration to sustain a contract, the credit is resisted because procured in violation of good faith and with a purpose to prejudice the interests of the plaintiffs, who, through the mother, speaking for herself and them, had refused to accept payment in the mode he afterwards imposed on the Commissioner. It averred, however, that, the treasury bonds having been accepted in payment, the obligor is discharged, even though the obligee be liable. This proposition cannot be maintained to the extent which the terms employed would carry it. In McPherson vs. Lynah & Gray, Wiseman & Finley vs. Hunter et al., Mayer vs. Mordecai, Pickens vs. Dwight, and that class of cases, where the acknowledgment by the creditor of payment concludes him from an inquirv into the manner in which it was made, the Court has been careful to exclude from the operation of the rule such acts which, though prima facie amounting to satisfaction, have been induced by the fraud of the obligor on'the rights of the parties interested in the security.
Nor does it follow from the mere acceptance of the Confederate treasury bonds by the Commissioner, the obligee of the Tucker bond, that they for whose use and benefit it was held are necessarily deprived of all interest in it. In the opinion of the Court in Johnston vs. Crook, (3 S. C., 203,) it is said: “ It is scarcely necessary to refer to authority to show that what the creditor takes and acknowledges as payment of his debt must be so considered, unless some fraud or imposition has been practiced to induce him to receive in lieu of his demands that which was never intended to be accepted as an equivalent for it.”
*401This qualification was but the result of a familiar principle of equity, which avoids all transactions into which fraud or improper inducement enters. Nor is it essential that the fraud should consist of affirmative representations not founded in truth. A willful suppression of a fact which, if disclosed, according to the motives which usually influence human action, would most likely have prevented the result complained of, is as effectual in the consummation of a fraud as unfounded or untruthful declarations. While the object is to promote individual interest to the prejudice of the rights of others, it may be attained as readily by resorting to the one mode as the other.
While knowledge of the fact that Mrs. Blackwell, in January or February, 1863, when neither of her children was of age, refused to accept Confederate money in settlement of her and their proportion of the bond, or on account of his administration of the personal estate of the intestate, the appellant in the July following, withholding from the Commissioner all knowledge of such refusal, tendered not even Confederate notes, which had displaced all other currency, but Confederate treasury bonds, which had never prevailed as a circulating medium. If he had been a mere stranger, the purchaser of the lands, having no interest in them as a tenant in common with the plaintiffs when they were sold, good faith would have required him to disclose to the Commissioner, whether regarded as their agent or trustee, his knowledge of their refusal to accept in payment the bonds he offered. Willfully withholding it, he induced a consent which probably would not have been yielded with notice of the fact, which the appellant by every moral consideration was bound to impart to the Commissioner. He, however, was contented to remain silent, supposing, as we are now obliged to infer, that by this adroit mode he could best accomplish the design he had in view.
But when it is considered that the appellant was the administrator of the intestate, and, although not vested with the title to the land of which he died seized, yet, according to our decisions, having some control in the care and management of it until possession taken by the heirs, and when it is recollected, too, that in the very bond which represented the land he and the intestate had held as tenants in common, he had an interest of one-half, — that, being the purchaser, he stood as a trustee for the purchase money, — would it not'be in violation of every principle of equity and justice to allow *402him to retain and enjoy an advantage secured to him by an attempted sacrifice of the rights of others in regard to whom he held a relation which, to say the least, demanded in the particular transaction the exhibition and practice of good faith and fair dealing? The motion is dismissed.
The time fixed by the order of the Circuit Judge within which the amount decreed to be due must be paid, and in default thereof the lands sold, having expired, the case must be remanded to the Circuit Court for such further orders as may be necessary to give effect to the judgment of that Court now here confirmed. It is so accordingly ordered.
Wright, A. J., and Willard, A. J., concurred.